                          Case 5:18-cv-07517-LHK Document 1 Filed 12/13/18 Page 1 of 23



                   1   COOLEY LLP
                       PATRICK P. GUNN (172258)
                   2   pgunn@cooley.com
                       CHANTAL Z. HWANG (275236)
                   3   chwang@cooley.com
                       101 California Street, 5th Floor
                   4   San Francisco, CA 94111-5800
                       Telephone:     (415) 693-2000
                   5   Facsimile:     (415) 693-2222
                   6   Attorneys for Plaintiff Alexandria Real Estate
                       Equities, Inc., a Maryland corporation
                   7

                   8

                   9                                   UNITED STATES DISTRICT COURT
                 10                              NORTHERN DISTRICT OF CALIFORNIA
                 11                                       SAN FRANCISCO DIVISION
                 12

                 13    ALEXANDRIA REAL ESTATE                           CASE NO.
                       EQUITIES, INC., a Maryland corporation,
                 14                                                     COMPLAINT FOR:
                                          Plaintiff,
                 15                                                     (1) FEDERAL TRADEMARK
                                                                        INFRINGEMENT UNDER 15 U.S.C.
                 16            v.                                       § 1114;
                 17                                                     (2) UNFAIR COMPETITION AND
                                                                        FALSE DESIGNATION OF ORIGIN
                 18    RUNLABS (UK) LIMITED, a United                   UNDER 15 U.S.C. § 1125(a);
                       Kingdom private limited company,
                 19    RUNLABS (IRELAND) LIMITED an                     (3) FALSE ADVERTISING UNDER 15
                       Ireland private limited company, and             U.S.C. § 1125(a);
                 20    STEVEN MARCUS, an individual,
                                                                        (4) UNFAIR COMPETITION UNDER
                 21                                                     CAL. BUS. & PROF. CODE § 17200,
                                         Defendants.                    ET SEQ.; and
                 22
                                                                        DEMAND FOR JURY TRIAL
                 23

                 24

                 25

                 26

                 27

                 28
  COOLEY LLP
ATTORNEYS AT LAW
 SAN FRANCISCO
                                                                                                   COMPLAINT
                          Case 5:18-cv-07517-LHK Document 1 Filed 12/13/18 Page 2 of 23



                   1           Alexandria Real Estate Equities, Inc. (“Alexandria”) (“Plaintiff”), complains and alleges
                   2   against Defendants RUNLABS (UK) Limited, RUNLABS (Ireland) Limited (collectively
                   3   “RUNLABS”) and Steven Marcus (collectively “Defendants”) as follows:
                   4                                           INTRODUCTION
                   5           1.       Alexandria brings this lawsuit under the Lanham Act (15 U.S.C. § 1051, et seq.),
                   6   and California Business and Professions Code § 17200, et seq., against Defendants for their
                   7   unauthorized use of Alexandria’s trademarks, and false and misleading representations about
                   8   Defendants’ business and their purported affiliation with Alexandria and Alexandria’s Chairman
                   9   and Founder Joel Marcus.
                 10            2.       Alexandria is a publicly traded real estate investment trust and prominent
                 11    developer and operator of commercial real estate properties to companies in the academic,
                 12    scientific, medical, research/development, and technology fields. Alexandria uses its distinctive
                 13    and well-known trademarks, including the ALEXANDRIA house mark, in connection with its
                 14    expansive portfolio of services which include, but are not limited to, its (i) leading real estate
                 15    development, brokerage and management services, (ii) sponsorship of incubators and related
                 16    proprietary start-up services, (iii) delivery of mission-critical infrastructure for the broad and
                 17    diverse life science and biotechnology industries, (iv) thought leadership programming and
                 18    networking engagements for its client-tenants and industry leaders, and (v) venture capital and other
                 19    investment services primarily focused on emerging and entrepreneurial life science and technology
                 20    entities.
                 21            3.       Defendants, on the other hand, are operating a business that purportedly offers
                 22    directly competing services in Alexandria’s market. Defendants advertise collaborative life science
                 23    and technology campuses incorporating turnkey laboratory and office facilities specifically geared
                 24    for early stage life science and biotech companies and entrepreneurs --- in other words, services
                 25    identical to those Alexandria has marketed and provided to its client tenants for decades.
                 26    Defendants’ wrongful conduct encourages prospective investors, customers, and the relevant
                 27    market to make unfair comparisons between Defendants and Alexandria, unwise investments based
                 28    on Defendants’ misuse of Alexandria’s name and trademarks suggesting an affiliation with, or
  COOLEY LLP
ATTORNEYS AT LAW
 SAN FRANCISCO
                                                                        1.                                       COMPLAINT
                          Case 5:18-cv-07517-LHK Document 1 Filed 12/13/18 Page 3 of 23



                   1   sponsorship or endorsement by, Alexandria, and, on information and belief, purchasing decisions
                   2   based on patently false statements to Alexandria’s detriment. Alexandria brings this action to put
                   3   an end to Defendants’ infringing and misleading conduct and the ongoing harm Defendants are
                   4   causing to Alexandria, prospective investors, customers, the general consuming public, and the
                   5   relevant marketplace.
                   6                                              THE PARTIES
                   7           4.        Plaintiff Alexandria Real Estate Equities, Inc. is a corporation organized under the
                   8   laws of the State of Maryland, with its principal place of business at 385 East Colorado Blvd., Suite
                   9   299, Pasadena, California 91101.
                 10            5.        On information and belief, Defendant RUNLABS (UK) Limited, formerly known
                 11    as RUNLABS Limited, is a private limited company established under the laws of the United
                 12    Kingdom, with its principal place of business at 31 Hill Street, W1J5LS, London, United Kingdom.
                 13            6.        On information and belief, Defendant RUNLABS (Ireland) Limited is a private
                 14    limited company established under the laws of Ireland, with its principal place of business at 10
                 15    Earlsfort Terrace, 2 D02 T380, Dublin, Ireland.
                 16            7.        Defendant Steven Marcus is a United States citizen currently residing in London,
                 17    United Kingdom.       On information and belief, Steven Marcus is the Founder and CEO of
                 18    RUNLABS, and has personally directed and participated in the wrongful conduct described herein.
                 19                                      JURISDICTION AND VENUE
                 20            8.        This action arises under the federal trademark statute (the “Lanham Act”), 15
                 21    U.S.C. §1051, et seq. and California Business and Professions Code § 17200, et seq.
                 22            9.        This Court has jurisdiction over the subject matter of this action under 15 U.S.C.
                 23    § 1121, and 28 U.S.C. §§ 1331, 1338, and 1367.
                 24            10.       This Court has personal jurisdiction over Defendants because (i) Defendants’
                 25    wrongful conduct has been directed to persons within the State of California and this judicial
                 26    district; (ii) Defendants have used Plaintiff’s name and trademarks to advertise, promote, and offer
                 27    their services in the State of California and this judicial district; (iii) the causes of action asserted
                 28    in this Complaint arise out of Defendants’ contacts with the State of California and this judicial
  COOLEY LLP
ATTORNEYS AT LAW
 SAN FRANCISCO
                                                                          2.                                         COMPLAINT
                          Case 5:18-cv-07517-LHK Document 1 Filed 12/13/18 Page 4 of 23



                   1   district; and (iv) Defendants have caused tortious injury to Plaintiff in the State of California and
                   2   this judicial district.
                   3           11.          Venue is proper in this judicial district pursuant to 28 U.S.C. § 1391(b) because a
                   4   substantial part of the events or omissions giving rise to claims in this Complaint occurred in this
                   5   judicial district.
                   6           12.          This Court may exercise supplemental jurisdiction over the claims arising under
                   7   the laws of the State of California because they are so related to the claims in the action arising
                   8   under the Lanham Act that they form part of the same case or controversy.
                   9                                         FACTUAL BACKGROUND
                 10                  PLAINTIFF’S BUSINESS AND THE ALEXANDRIA TRADEMARKS
                 11            13.          Alexandria is a publicly traded real estate investment trust listed on the New York
                 12    Stock Exchange under the ticker symbol ARE. Joel Marcus founded Alexandria in 1994 with a
                 13    unique vision to create a new kind of real estate company that could address the anticipated needs
                 14    of life sciences and technology companies for real property space suited to scientific and
                 15    technological endeavors. Over the ensuing two and a half decades, and combining what Joel
                 16    Marcus later coined as the four pillars of success: location, innovation, talent, and capital,
                 17    Alexandria has grown to become an S&P 500 company with an approximately $19 billion total
                 18    market capitalization, an asset base in North America of 32.2 million square feet as of September
                 19    30, 2018, and a total shareholder return of more than 1,300% since the company’s initial public
                 20    offering in 1997.
                 21            14.          Alexandria pioneered the market for properties dedicated to scientific and
                 22    technology enterprises as well as the concept of collaborative business and scientific research
                 23    campuses. As part of its focus on developing the highest quality real estate offerings, Alexandria
                 24    has as its mission nurturing and facilitating innovation. Alexandria is particularly well-known for
                 25    its properties that are designed to foster collaboration and communication among its tenants.
                 26    Among Alexandria’s various properties are many urban cluster campuses established in key centers
                 27    around the country where research facilities, educational institutions, and similar innovative
                 28    scientific businesses co-locate and are able to communicate and collaborate. Alexandria is today
  COOLEY LLP
ATTORNEYS AT LAW
 SAN FRANCISCO
                                                                           3.                                       COMPLAINT
                          Case 5:18-cv-07517-LHK Document 1 Filed 12/13/18 Page 5 of 23



                   1   the predominant developer, landlord and manager of properties for the life science and technology
                   2   industries with an unprecedented amount of property under development and management.
                   3   Alexandria’s properties are located in the country’s premiere life sciences and technology
                   4   communities, including among others, Boston, New York, the Research Triangle (North Carolina),
                   5   San Diego, San Francisco and Seattle. Alexandria’s properties house many of the country’s most
                   6   well-known life sciences companies as well as many promising emerging companies in the life
                   7   science and technology fields.
                   8          15.        In addition to developing and managing properties for life science and technology
                   9   companies, Alexandria independently encourages and facilitates gatherings of leaders in the global
                 10    scientific and technology community for discussion and debate.               Through its recurring
                 11    ALEXANDRIA SUMMIT conference, for example, Alexandria provides prominent thought
                 12    leaders with an opportunity to engage and discuss matters related to, among others, the medical,
                 13    technology, life sciences, pharmaceutical, academic, financial, philanthropic and government
                 14    sectors. Recent conferences have focused on current, cutting-edge issues concerning oncology,
                 15    infectious diseases, and healthcare economics.
                 16           16.        Alexandria’s high profile in the real estate and scientific communities is furthered
                 17    by the role that its Founder and Chairman, Joel Marcus, takes as an advisor and/or board member
                 18    to many of the country’s leading research institutions, foundations, and companies.
                 19           17.        In recognition of the company’s significant achievements, Alexandria has
                 20    received many awards and accolades for its business accomplishments, as well as its philanthropic
                 21    activities. Alexandria and its executive team, particularly Joel Marcus, have been featured on
                 22    televised programs and in prominent news and scientific publications, including Bloomberg,
                 23    Chemical & Engineering News, Forbes, GeekWire, The New York Times, Nature, and The Wall
                 24    Street Journal.
                 25           18.        As a result of the foregoing activities, Alexandria is well known and highly
                 26    regarded throughout the scientific and technology communities as a leading provider of high
                 27    quality, innovative properties and related services, and as a visionary in fostering communication,
                 28    collaboration and networking in the relevant fields of business. Further, because of its successful
  COOLEY LLP
ATTORNEYS AT LAW
 SAN FRANCISCO
                                                                         4.                                       COMPLAINT
                             Case 5:18-cv-07517-LHK Document 1 Filed 12/13/18 Page 6 of 23



                   1   business enterprises, Alexandria is similarly well-known among venture capital, investment firms
                   2   and the broader financial community. Many of these firms invest in Alexandria and/or are investing
                   3   alongside Alexandria in the most promising life science and technology enterprises in the country
                   4   and, in some cases, the principals at these firms serve as board members of prominent companies
                   5   that are current or prospective clients of Alexandria.
                   6            19.     Alexandria also develops, manages and invests in incubators and similar entities
                   7   for the creation, fostering and development of companies offering leading edge technologies.
                   8   Alexandria advertises and offers for example ALEXANDRIA LAUNCHLABS, ALEXANDRIA
                   9   SCIENCE HOTEL, and ALEXANDRIA INNOVATION CENTER facilities.                                 In fact,
                 10    ALEXANDRIA LAUNCHLABS is the premier startup platform delivering full-service, turnkey
                 11    space, and strategic programming for seed- and early-stage life science companies. It provides
                 12    move-in-ready office/laboratory space, first-class support resources, shared equipment and
                 13    services, creative amenities, access to startup capital through the Alexandria Seed Capital Platform,
                 14    and engagement with Alexandria’s world-class network.
                 15             20.     Alexandria is also an investor in Accelerator Life Science Partners, a Seattle-based
                 16    venture capital firm specializing in incubation and development of companies in the science and
                 17    technology sectors. Since at least as early as 1997, Alexandria has devoted substantial time, effort,
                 18    and resources to the development and management of its real property offerings and its related
                 19    amenities, financing, business networking, and conference offerings. Consequently, Alexandria
                 20    has developed substantial goodwill in the marketplace, which is embodied in its trademarks,
                 21    including but not limited to the ALEXANDRIA mark, Alexandria Lighthouse Logo,
                 22    ALEXANDRIA & Design combination mark, ARE mark, and LANDLORD OF CHOICE mark
                 23    (collectively the “Alexandria Trademarks”). Consequently, members of the public, including life
                 24    sciences and technology companies, research institutions, educational institutions, investment
                 25    banks, venture capital firms, and investors have come to recognize the Alexandria Trademarks as
                 26    an indicator of quality products and services emanating from Alexandria.            The Alexandria
                 27    Trademarks are protected by federal registration and are valuable assets of Alexandria.
                 28    ///
  COOLEY LLP
ATTORNEYS AT LAW
 SAN FRANCISCO
                                                                        5.                                       COMPLAINT
                          Case 5:18-cv-07517-LHK Document 1 Filed 12/13/18 Page 7 of 23



                   1          21.      Specifically, Alexandria owns numerous trademark registrations in the United
                   2   States for the Alexandria Trademarks, among others, in connection with its products and services
                   3   including but not limited to the following registrations at the United States Patent & Trademark
                   4   Office (“PTO”) (collectively, the “Alexandria Registrations”):
                   5    Trademark and           Identification of Goods/Services
                        U.S. Reg. No.
                   6
                        ALEXANDRIA           Class 36: Real estate brokerage services for office and laboratory
                   7    word mark, U.S. Reg. properties; real estate management of office and laboratory properties
                        No. 2,300,323        Class 37: Real estate development, namely, development of office and
                   8                         laboratory properties
                   9    ALEXANDRIA           Class 35: Business management services, namely business incubator
                        word mark, U.S. Reg. services; rental and leasing of office equipment
                 10     No. 2,817,752        Class 36: Real estate brokerage; incubator financing services; land
                 11                          acquisition, namely, real estate brokerage services; real estate property/
                                             asset management; real estate management in the fields of laboratories,
                 12                          office space, high technology felicities, research and development
                                             facilities, and manufacturing facilities; real estate leasing in the fields
                 13                          of laboratories, office facilities, high technology facilities, research and
                                             development facilities, and manufacturing facilities
                 14                          Class 37: Real estate development, namely, development and
                                             redevelopment of office, commercial laboratory and manufacturing
                 15                          facilities including retrofit and conversion of office and business
                                             properties and laboratories; maintenance and/or repair of buildings,
                 16                          electrical systems, heating and air conditioning systems, and plumbing
                                             systems; construction planning, namely developing laboratories
                 17
                                             Class 42: Architectural and architectural design services; engineering;
                 18                          rental and leasing of laboratory equipment and computers

                 19     ALEXANDRIA           Class 35: Business development services, namely providing start-up
                        word mark, U.S. Reg. support for businesses of others; business management; business
                 20     No. 2,865,403        consulting services
                                             Class 39: Rental of warehouse space
                 21
                                             Class 42: Architectural design services
                 22
                        ALEXANDRIA           Class 36: Financing services; Financing services, namely, providing
                 23     word mark, U.S. Reg. financing services and working capital; debt and equity financing
                        No. 2,798,395        services and capital; loan and credit financing services; financing
                 24                          services and providing working capital for the design, improvement,
                                             development, redevelopment, conversion, retrofit, construction and
                 25                          expansion of facilities; financing services for the purchase, lease, rental
                                             or maintenance of scientific equipment, instrumentation and
                 26                          accessories, medical equipment, instrumentation and accessories,
                                             clinical equipment and accessories, industrial equipment and
                 27                          accessories, electronic equipment and accessories, computer hardware,
                                             software and accessories, office automation equipment and accessories,
                 28                          and office furniture; providing financing services and working capital
  COOLEY LLP
ATTORNEYS AT LAW
 SAN FRANCISCO
                                                                       6.                                       COMPLAINT
                        Case 5:18-cv-07517-LHK Document 1 Filed 12/13/18 Page 8 of 23



                   1
                       Trademark and          Identification of Goods/Services
                   2   U.S. Reg. No.
                                              in the field of facilities management; providing financing services via
                   3                          communications networks
                   4   ALEXANDRIA           Class 41: Educational services, namely, organizing and conducting
                       word mark, U.S. Reg. classes, seminars, lectures, conferences, symposia and workshops in
                   5   No. 5,241,697        the fields of technology, science, medicine, genetics, health and
                                            healthcare and distribution of course materials in connection therewith;
                   6                        providing educational services, namely, classes, seminars, lectures,
                                            conferences, symposia and workshops in the field of management of
                   7                        life science and biotechnology research and development initiatives;
                                            providing on-line publications in the nature of non-downloadable
                   8                        electronic books, brochures, magazines, journals, booklets, pamphlets,
                                            and manuals in the fields of technology, science, medicine, genetics,
                   9                        health and healthcare
                 10                         Class 43: Hosting services in the nature of providing facilities for
                                            classes, seminars, lectures, conferences, symposia and workshops in
                 11                         the fields of technology, science, medicine, genetics, health, and
                                            healthcare
                 12                           Class 35: Business administration services, namely, business
                       ARE word mark,         management; business management and consulting services; rental and
                 13    U.S. Reg. No.          leasing of office machinery.
                       2,896,819
                 14                           Class 36: Financial services, namely, financial consultation, financial
                                              analysis, financial planning, financial management, venture capital
                 15                           services, namely, providing debt and equity capital, and tangible and
                                              intangible asset financing; business incubator services, namely,
                 16                           providing equity and debt financing to emerging and start-up
                                              companies; real estate services, namely real estate brokerage,
                 17                           acquisition, maintenance, rental, leasing, and management services;
                                              investment management services; property management services,
                 18                           namely, real estate management.
                                              Class 37: Real estate development services; building construction,
                 19                           maintenance and repair services.
                 20                           Class 39: Rental of warehouse space.
                                              Class 42: Architectural and architectural design services; engineering
                 21                           services; rental and leasing of computers.
                 22                           Class 35: Business administration services; business consulting
                       Alexandria Logo,       services; business incubator services, namely business marketing,
                       U.S. Reg. No.
                 23                           business management, and business development services in the form
                       2,795,359              of start-up support for businesses of others; property management,
                 24                           namely rental and leasing of office machinery and equipment
                                              Class 36: Real estate services, namely real estate brokerage,
                 25                           acquisition, maintenance, rental, leasing, and management services;
                                              asset management services; financial services, namely financial
                 26                           consultation, financial analysis, financial planning, financial
                                              management, financing services, providing debt and equity capital,
                 27                           tangible and intangible asset financing, and financial portfolio
                                              management; business incubator services, namely providing debt and
                 28
  COOLEY LLP
ATTORNEYS AT LAW
 SAN FRANCISCO
                                                                     7.                                       COMPLAINT
                            Case 5:18-cv-07517-LHK Document 1 Filed 12/13/18 Page 9 of 23



                   1
                        Trademark and            Identification of Goods/Services
                   2    U.S. Reg. No.
                                                 equity financing to emerging and start-up companies
                   3
                                                 Class 37: Real estate development services; building construction and
                   4                             repair services
                                                 Class 42: Architectural and architectural design services; engineering
                   5                             services
                   6                             Class 36: Land acquisition, namely, real estate brokerages services for
                        ALEXANDRIA and           office and laboratory properties; real estate management of office and
                        Design, U.S. Reg.
                   7                             laboratory properties
                        No. 2,547,508
                                                 Class 37: Real estate development, namely, development of office and
                   8                             laboratory properties
                   9

                 10
                                                 Class 35: Business management; business consulting services; business
                 11     LANDLORD OF              incubator services, namely, business management and business
                        CHOICE, U.S. Reg.        development services in the form of start-up support for businesses of
                 12     No. 3,442,222            others; rental and leasing of office machinery and equipment.
                 13                              Class 36: Real estate services, namely, real estate brokerage, leasing
                                                 and management services; land acquisition, namely, real estate
                 14                              brokerage services; rental of real estate, namely, rental of commercial,
                                                 manufacturing, and research and development space; investment
                 15                              brokerage, consultation, and management; financial service, namely,
                                                 financial consultation, financial analysis, financial planning, financial
                 16                              management, financial portfolio management and financing services;
                                                 business incubator services, namely, providing equity and debt
                 17                              financing to emerging and start-up companies
                                                 Class 37: Real estate development services; building construction and
                 18                              repair services; maintenance and repair of buildings, electrical systems,
                                                 heating and air conditioning systems, and plumbing systems
                 19
                                                 Class 39: Rental of warehouse space
                 20                              Class 42: Architectural design services; engineering services; rental
                                                 and leasing of computer
                 21

                 22    True and correct copies of the registration certificates for the Alexandria Registrations, are attached

                 23    hereto as Exhibit A, and incorporated by reference as though fully set forth herein.

                 24            22.      The Alexandria Registrations are in full force and effect on the PTO’s Principal

                 25    Register. The Alexandria Registrations are valid and enforceable and the registrations evidence

                 26    Alexandria’s ownership of the registered marks and its exclusive right to use the registered marks

                 27    in commerce on or in connection with the goods and services specified in the registrations.

                 28    //
  COOLEY LLP
ATTORNEYS AT LAW
 SAN FRANCISCO
                                                                         8.                                        COMPLAINT
                         Case 5:18-cv-07517-LHK Document 1 Filed 12/13/18 Page 10 of 23



                   1                            DEFENDANTS’ INFRINGING ACTIVITIES
                   2          23.       On information and belief, RUNLABS (UK) Limited and RUNLABS (Ireland)
                   3   Limited are newly formed entities which have not, to date, operated any laboratory facility or
                   4   conducted any business beyond efforts to promote Defendants’ intended services and raise funds.
                   5   The sole principal, Defendant Steven Marcus, does not have any relevant background or experience
                   6   in the business of operating laboratory facilities. Steven Marcus has never been an employee or
                   7   had any formal business relationship with Alexandria, nor has he had any other interest in
                   8   Alexandria aside from his familial relationship with Joel Marcus.
                   9          24.       On or about November 27, 2018, Plaintiff became aware that Defendants used
                 10    Alexandria’s name and trademarks in interstate commerce in connection with the promotion of
                 11    Defendants’ services to prominent venture capital investors many of whom have business
                 12    connections to Alexandria and are active in companies in Alexandria’s target market, including
                 13    companies in the life sciences and technology fields who are tenants or potential tenants in
                 14    Alexandria developments or otherwise potential consumers of Alexandria’s services. This activity
                 15    on the part of Defendants included sending an email communication with an accompanying
                 16    presentation touting Defendants’ “turnkey” laboratory and office facilities to three principals based
                 17    in the Palo Alto and New York offices of a prominent venture capital fund and investor in
                 18    Alexandria. In addition to being venture capitalists focusing on the life sciences and technology
                 19    sectors, some of these principals serve as directors of life sciences and technology companies that
                 20    represent Alexandria’s core customer base and franchise.
                 21           25.       Through false and misleading statements in that email communication and
                 22    accompanying presentation, Defendants expressly state and imply that Defendants and their
                 23    services are affiliated with Alexandria and/or otherwise authorized or endorsed by Alexandria. As
                 24    further detailed below, in that communication, Defendants make unauthorized and misleading use
                 25    of the Alexandria Trademarks giving rise to likely confusion in the marketplace regarding
                 26    Defendants’ relationship with Plaintiff and Plaintiff’s endorsement, support, and involvement with
                 27    Defendants. The nature of the email and presentation suggest that it has been sent, or Defendants
                 28    intend to send it, broadly among the investment and financial community and the relevant market.
  COOLEY LLP
ATTORNEYS AT LAW
 SAN FRANCISCO
                                                                        9.                                       COMPLAINT
                         Case 5:18-cv-07517-LHK Document 1 Filed 12/13/18 Page 11 of 23



                   1          26.        More specifically, Defendants’ e-mail communication dated November 27, 2018
                   2   made the following false and/or misleading statements:
                   3               “RUNLABS is creating the world’s first and only flexible urban lab platform –
                   4                providing critical infrastructure and community to life sciences companies…”;
                   5               “We are currently raising EUR 50 million growth round for groundbreaking life science
                   6                projects in major gateway cities -- Paris and London -- with a clear plan to go global,
                   7                including the US” (emphasis added);
                   8               “RUNLABS is a revolution in life science, sprung from Alexandria (www.are.com -
                   9                NYSE: ARE), growing the world's first and only network of flexible labs enabling life
                 10                 science breakthroughs [sic]” and
                 11                “Alexandria [is] on CNBC https://vimeo.com/260214066/fef0fc4c16 (short 2 mins
                 12                 video); on Bloomberg https://www.bloomberg.com/news/features/2018-10-05/how-a-
                 13                 rundown-square-near-boston-birthed-a-biotech-boom-and-real-estate-empire [sic]”
                 14    A true and correct copy of the email communication is attached as Exhibit B and incorporated by
                 15    reference as though fully set forth herein.
                 16           27.        These statements are false and misleading in that RUNLABS was not “sprung
                 17    from Alexandria.” The misleading nature of the communication is further heightened by use of
                 18    “we” in juxtaposition to references to Alexandria thereby suggesting that Alexandria is
                 19    participating with RUNLABS in its fundraising effort. Defendants are, in fact, not affiliated or
                 20    associated with Alexandria, or endorsed or sponsored by Alexandria, nor is Alexandria
                 21    participating with RUNLABS in its fundraising efforts. Indeed, Alexandria was entirely unaware
                 22    of these solicitations until brought to its attention by a recipient. Defendants are not authorized to
                 23    use the Alexandria Trademarks, and were expressly advised that they had no authority to use or
                 24    otherwise display the Alexandria Trademarks.
                 25           28.        Moreover, RUNLABS is not the “first and only flexible urban lab platform.” This
                 26    is a patently false statement. In fact, Alexandria is the first and only premier startup platform for
                 27    early-stage life science companies. Alexandria specifically markets to early stage life science and
                 28    technology companies and entrepreneurs. Defendants have, in essence, rebranded Alexandria’s
  COOLEY LLP
ATTORNEYS AT LAW
 SAN FRANCISCO
                                                                        10.                                       COMPLAINT
                            Case 5:18-cv-07517-LHK Document 1 Filed 12/13/18 Page 12 of 23



                   1   proprietary ALEXANDRIA LAUNCHLABS business model under their RUNLABS brand to
                   2   falsely and mislead prospective investors, customers, the public, and/or the relevant market in an
                   3   effort to damage Plaintiff’s business and damage the goodwill and reputation Plaintiff has built in
                   4   its business and the Alexandria Trademarks over the last several decades.
                   5            29.       On information and belief, Steven Marcus formed RUNLABS in in an effort to
                   6   target Alexandria’s investors, customers, and target market under the false pretense that RUNLABS
                   7   originates from, is affiliated with, sponsored or endorsed by and/or is an extension of, Alexandria,
                   8   when it is not.
                   9            30.       The presentation attached to Defendants’ email communication is also replete with
                 10    unauthorized uses of the Alexandria Trademarks, false statements regarding RUNLABS’
                 11    formation, offering and relationship with Alexandria, and statements misleadingly suggesting an
                 12    affiliation, sponsorship, or endorsement of RUNLABS by Alexandria. The mission statement page
                 13    reads:
                 14                      “RUNLABS is creating a network of flexible lab and office
                                         facilities for life science in key city centers –Labs 4.0. Providing
                 15                      a turnkey, full-stack, trusted platform for R&D to scale and
                                         unleash innovation [sic]
                 16
                                         Connecting our community, bringing network effects —evolving
                 17                      our experience from Alexandria (NYSE: ARE) [sic]”
                 18    A true and correct copy of the presentation is attached as Exhibit C and incorporated by reference
                 19    as though fully set forth herein.
                 20             31.       The presentation includes the following slide (hereinafter referred to as “Slide 1”)
                 21    that purportedly outlines Alexandria’s role and dominance in the relevant field over the last 25
                 22    years, featuring photographs of Alexandria properties and unauthorized references to Alexandria
                 23    and its registered LANDLORD OF CHOICE trademark, all of which further falsely and
                 24    misleadingly suggest that RUNLABS is somehow affiliated with, sponsored or endorsed by
                 25    Alexandria, which it is not.
                 26    //
                 27    //
                 28    //
  COOLEY LLP
ATTORNEYS AT LAW
 SAN FRANCISCO
                                                                          11.                                      COMPLAINT
                         Case 5:18-cv-07517-LHK Document 1 Filed 12/13/18 Page 13 of 23



                   1

                   2

                   3

                   4

                   5

                   6

                   7

                   8

                   9

                 10

                 11

                 12           32.       The presentation also includes the following misleading diagram that falsely
                 13    suggests RUNLABS encompasses Alexandria’s expertise and market leadership (hereinafter
                 14    referred to as “Slide 2”) to, without Plaintiff’s consent, pass off its services as equivalent to or
                 15    encompassing those marketed by Plaintiff. Defendants use the Alexandria Trademarks in an
                 16    attempt to falsely associate Defendants and Defendants’ services with Plaintiff in order to trade on
                 17    the substantial and valuable goodwill that Plaintiff has developed in the marketplace under the
                 18    Alexandria Trademarks.
                 19

                 20

                 21

                 22

                 23

                 24

                 25

                 26

                 27

                 28
  COOLEY LLP
ATTORNEYS AT LAW
 SAN FRANCISCO
                                                                       12.                                      COMPLAINT
                         Case 5:18-cv-07517-LHK Document 1 Filed 12/13/18 Page 14 of 23



                   1          33.       Among the presentation’s other materially false claims is the following patently
                   2   false statement: “Our pedigree from Alexandria, pioneer and global leader in life science real estate
                   3   –first-hand market perspective, 25 years in ecosystem [sic].”
                   4          34.       Such claims, in addition to Defendants’ repeated and unauthorized references to
                   5   Alexandria and the Alexandria Trademarks in Slides 1 and 2, along with statements referring to
                   6   RUNLABS as “Labs 4.0,” mislead viewers into believing that RUNLABS not only encompasses
                   7   all of Alexandria’s pedigree and decades’ long expertise in the field – which it does not – but that
                   8   it is the new and improved, “evolved” version of Alexandria. This is literally false. Defendants
                   9   have no relevant background or experience in the business of operating laboratory facilities – nor
                 10    did Defendants ever have any formal business relationship with Alexandria.
                 11           35.       Defendants’ communications and promotional materials are likely to deceive the
                 12    public, the relevant market, prospective customers and investors into incorrectly believing that
                 13    Defendants are either affiliated with, endorsed or sponsored by Plaintiff, that Defendants have its
                 14    origins in and/or is an extension of Plaintiff, and/or that Defendants offer superior laboratory and
                 15    office facilities for early stage life science and biotech companies and entrepreneurs – all of which
                 16    are literally false claims that are likely to influence purchasing and/or investing decisions and divert
                 17    sales, investment, and customer interest away from Plaintiff.
                 18           36.       Upon learning of Defendants’ unauthorized use of the Alexandria Trademarks,
                 19    and false and misleading claims of Defendants’ relationship with Plaintiff, Plaintiff promptly
                 20    contacted Defendants, demanding Defendants immediately cease-and-desist any and all use of the
                 21    Alexandria Trademarks and Joel Marcus’ name in any manner for any commercial purpose,
                 22    including but not limited to promoting their business and soliciting investments. A true and correct
                 23    copy of Plaintiff’s demand letter is attached as Exhibit D and incorporated by reference as though
                 24    fully set forth herein. Defendants did not respond. Instead, on November 30, 2018, Plaintiff
                 25    received notice that Defendants had retained legal counsel.
                 26           37.       Defendants are not affiliated with Plaintiff.       Plaintiff has not consented to,
                 27    sponsored, endorsed, or approved of Defendants’ use of Plaintiff’s name or the Alexandria
                 28    Trademarks in connection with the offering, provision, marketing, or sale of any services.
  COOLEY LLP
ATTORNEYS AT LAW
 SAN FRANCISCO
                                                                         13.                                        COMPLAINT
                         Case 5:18-cv-07517-LHK Document 1 Filed 12/13/18 Page 15 of 23



                   1   RUNLABS was not “sprung” from Plaintiff, was never a part of Plaintiff, nor did RUNLABS ever
                   2   have any formal association with Plaintiff.
                   3          38.       Through their unauthorized use of the Alexandria Trademarks as described herein,
                   4   Defendants are working in concert to create the false suggestion of an affiliation or connection
                   5   between Defendants and Plaintiff. Defendants’ communications, statements, and promotional
                   6   materials disseminated in interstate commerce attempt to induce life sciences and/or technology
                   7   companies to engage with Defendants under the misimpression that Defendants are endorsed by,
                   8   sponsored by, or otherwise affiliated with Plaintiff, when in fact they are not. Such false and
                   9   misleading statements are highly likely to, and actually do deceive, investors, customers, the public,
                 10    and/or the relevant market, and damage Plaintiff’s business, reputation, and the goodwill embodied
                 11    in the Alexandria Trademarks.
                 12           39.       Defendants’     communications,       statements,   and    promotional     materials
                 13    disseminated in interstate commerce reflect a blatant attempt to trade on Plaintiff’s reputation and
                 14    the goodwill embodied in the Alexandria Trademarks in order to usurp for their own commercial
                 15    gain the valuable goodwill embodied in Plaintiff’s trademarks and earned by Plaintiff over decades.
                 16           40.       On information and belief, Defendants offer and/or will offer their services
                 17    through the same marketing and trade channels and target the same investors, customers, and
                 18    relevant market as Plaintiff.
                 19           41.       Defendants’ use of the Alexandria Trademarks as described herein is likely to
                 20    cause confusion or mistake in the marketplace, deceive investors, customers, the public, and/or the
                 21    relevant market, and therefore infringes upon Plaintiff’s valuable rights in the Alexandria
                 22    Trademarks.
                 23           42.       Defendants’ actions are willful, deceptive, and reflect an intent to confuse
                 24    investors, customers, the public, and/or the relevant market, and profit from the goodwill and
                 25    consumer recognition associated with Plaintiff and the Alexandria Trademarks.
                 26           43.       The actions of Defendants described above constitute trademark infringement in
                 27    violation of 15 U.S.C. § 1114(1).
                 28           44.       Plaintiff has been, and will continue to be, damaged and irreparably harmed by
  COOLEY LLP
ATTORNEYS AT LAW
 SAN FRANCISCO
                                                                        14.                                       COMPLAINT
                            Case 5:18-cv-07517-LHK Document 1 Filed 12/13/18 Page 16 of 23



                   1   the actions of Defendants, which will continue unless Defendants are enjoined by this Court.
                   2   Plaintiff has no adequate remedy at law in that the amount of harm to Plaintiff’s business and
                   3   reputation and the diminution of the goodwill of the Alexandria Trademarks are difficult to
                   4   ascertain with specificity. Plaintiff is therefore entitled to injunctive relief pursuant to 15 U.S.C. §
                   5   1116.
                   6            45.      Defendants’ infringement of Plaintiff’s Alexandria Trademarks is deliberate,
                   7   willful, fraudulent, and without extenuating circumstances, and constitutes a knowing use of
                   8   Plaintiff’s trademarks. Defendants’ infringement is thus an “exceptional case” within the meaning
                   9   of Section 35(a) of the Lanham Act, 15 U.S.C. § 1117(a). Plaintiff is therefore entitled to recover
                 10    three times the amount of its actual damages, an amount to be determined at trial, any profits made
                 11    by Defendants in connection with its infringing activities, and the attorneys’ fees and costs incurred
                 12    in this action, as well as prejudgment interest.
                 13                                         FIRST CAUSE OF ACTION
                 14                   FEDERAL TRADEMARK INFRINGEMENT UNDER 15 U.S.C. § 1114
                 15             46.      Plaintiff realleges and incorporates herein by reference paragraphs 1 through 45
                 16    of this Complaint as if fully set forth here.
                 17             47.      Plaintiff owns the Alexandria Trademarks, all of which are valid and subsisting
                 18    and protected by federal registration, and owns common law rights in the Alexandria Trademarks
                 19    based on its use of these marks over many years in U.S. commerce.
                 20             48.      Without Plaintiff’s consent, Defendants have used the Alexandria Trademarks in
                 21    commerce to promote, advertise, offer, and/or solicit investments in Defendants, Defendants’
                 22    services, and/or Defendants’ business.
                 23             49.      Defendants’ actions as described herein have caused and are likely to cause
                 24    confusion, mistake, and deception as to the affiliation, connection, or association of Defendants
                 25    with Plaintiff, as to the true source of Defendants’ services, and as to the sponsorship or approval
                 26    of Defendants or Defendants’ services by Plaintiff.
                 27    //
                 28    //
  COOLEY LLP
ATTORNEYS AT LAW
 SAN FRANCISCO
                                                                          15.                                       COMPLAINT
                            Case 5:18-cv-07517-LHK Document 1 Filed 12/13/18 Page 17 of 23



                   1            50.     Defendants are not affiliated or associated with Plaintiff or Plaintiff’s services,
                   2   and Plaintiff does not approve, endorse, nor sponsor Defendants or Defendants’ business or
                   3   services.
                   4            51.     Defendants’ actions are willful and reflect an intent to confuse investors,
                   5   customers, the public, and/or the relevant market, and profit from the reputation, goodwill and
                   6   consumer recognition associated with Plaintiff and the Alexandria Trademarks.
                   7            52.     Defendants intentionally used the Alexandria Trademarks in commerce in
                   8   connection with the promotion, sale and offering for sale of Defendants’ services, knowing that
                   9   Plaintiff was not the source of such services and that such use was likely to cause confusion, or to
                 10    cause mistake, or to deceive investors, customers, the public, and/or the relevant market.
                 11             53.     The actions of Defendants as described above constitute trademark infringement
                 12    in violation of 15 U.S.C. § 1114(1).
                 13             54.     Plaintiff has been, and will continue to be, damaged and irreparably harmed by
                 14    the actions of Defendants, which will continue unless Defendants are enjoined by this Court.
                 15    Plaintiff has no adequate remedy at law in that the amount of harm to Plaintiff’s business and
                 16    reputation and the diminution of the goodwill of the Alexandria Trademarks are difficult to
                 17    ascertain with specificity. Plaintiff is therefore entitled to injunctive relief pursuant to 15 U.S.C. §
                 18    1116.
                 19             55.     Plaintiff is entitled to damages in an amount to be determined at trial and to any
                 20    profits made by Defendants in connection with their infringing activities.
                 21             56.     Defendants’ infringement of the registered Alexandria Trademarks is deliberate,
                 22    willful, fraudulent, and without extenuating circumstances, and constitutes a knowing use of
                 23    Plaintiff’s trademark. Defendants’ infringement is thus an “exceptional case” within the meaning
                 24    of Section 35(a) of the Lanham Act, 15 U.S.C. § 1117(a). Plaintiff is therefore entitled to recover
                 25    three times the amount of its actual damages and the attorneys’ fees and costs incurred in this action,
                 26    as well as prejudgment interest.
                 27    //
                 28    //
  COOLEY LLP
ATTORNEYS AT LAW
 SAN FRANCISCO
                                                                         16.                                        COMPLAINT
                         Case 5:18-cv-07517-LHK Document 1 Filed 12/13/18 Page 18 of 23



                   1                                       SECOND CAUSE OF ACTION
                   2          FEDERAL UNFAIR COMPETITION AND FALSE DESIGNATION OF ORIGIN
                   3                                           UNDER 15 U.S.C. § 1125
                   4           57.       Plaintiff realleges and incorporates herein by reference paragraphs 1 through 56
                   5   of this Complaint as if fully set forth here.
                   6           58.       Plaintiff owns the Alexandria Trademarks, all of which are valid and subsisting
                   7   and protected by federal registration, and owns common law rights in the Alexandria Trademarks
                   8   based on its use of these marks over many years in U.S. commerce.
                   9           59.       Without Plaintiff’s consent, Defendants have used and are continuing to use in
                 10    commerce the Alexandria Trademarks in order to promote, market, sell, and/or offer to sell directly
                 11    competing services.
                 12            60.       Defendants’ unauthorized uses of the Alexandria Trademarks in conjunction with
                 13    its misrepresentations of material facts regarding its origins is an attempt to create the false
                 14    impression and identity that they are the successor of Plaintiff, when they are not, and is likely to
                 15    cause confusion, or to cause mistake, or to deceive investors, customers, the public, and/or the
                 16    relevant market as to Defendants’ affiliation, connection, or association with Plaintiff.
                 17            61.       Defendants’ actions as described herein have caused and are likely to cause
                 18    confusion, mistake, and deception among investors, customers, the public, and/or the relevant
                 19    market as to the affiliation, connection, or association of Defendants with Plaintiff, as to the true
                 20    source of Defendants’ services, and as to the sponsorship or approval of Defendants or Defendants’
                 21    services by Plaintiff.
                 22            62.       Defendants’ actions constitute unfair competition and false designation of origin
                 23    in violation of 15 U.S.C. § 1125(a).
                 24            63.       Plaintiff has been, and will continue to be, damaged and irreparably harmed by
                 25    the actions of Defendants, which will continue unless Defendants are enjoined by this Court.
                 26    Plaintiff has no adequate remedy at law in that the amount of harm to Plaintiff’s business and
                 27    reputation and the diminution of the goodwill of Plaintiff’s trademarks are difficult to ascertain
                 28    with specificity. Plaintiff is therefore entitled to injunctive relief pursuant to 15 U.S.C. § 1116.
  COOLEY LLP
ATTORNEYS AT LAW
 SAN FRANCISCO
                                                                         17.                                       COMPLAINT
                         Case 5:18-cv-07517-LHK Document 1 Filed 12/13/18 Page 19 of 23



                   1           64.       Defendants’ unfair competition and false designation of origin are deliberate,
                   2   willful, fraudulent, and without extenuating circumstances.         Defendants’ conduct is thus an
                   3   “exceptional case” within the meaning of Section 35(a) of the Lanham Act, 15 U.S.C. § 1117(a).
                   4   Plaintiff is therefore entitled to recover three times the amount of its actual damages and the
                   5   attorneys’ fees and costs incurred in this action, as well as prejudgment interest.
                   6                                        THIRD CAUSE OF ACTION
                   7                           FALSE ADVERTISING UNDER 15 U.S.C. §1125(a)
                   8           65.       Plaintiff realleges and incorporates herein by reference paragraphs 1 through 64
                   9   of this Complaint as if fully set forth here.
                 10            66.       Defendants have advertised, marketed and promoted its directly competing
                 11    laboratory facility business model and related services to prospective investors, customers, and/or
                 12    the relevant market under false pretenses by stating, implying, misrepresenting, or suggesting that
                 13    Defendants are endorsed by, sponsored by, or otherwise affiliated with Plaintiff, when in fact they
                 14    are not, and by mischaracterizing the nature of their services, both directly and indirectly, through
                 15    repeated and unauthorized references to Alexandria’s proprietary business model and services. As
                 16    alleged herein, and among other identified misrepresentations, Defendants are making false and
                 17    misleading statements that RUNLABS is the “world’s first and only flexible urban lab platform,”
                 18    which it is not, and that RUNLABS was “sprung from Alexandria,” which it was not. Defendants’
                 19    communications, statements, and promotional materials further deceive and are likely to deceive
                 20    by falsely suggesting that Alexandria is participating with RUNLABS in its fundraising effort, in
                 21    order to persuade investors into investing in Defendants based on the false belief of an association
                 22    with Alexandria and its well-known market success.
                 23            67.       Defendants’ communications, statements, and promotional materials will induce
                 24    and are likely to induce actual or prospective customers to engage Defendants for services that
                 25    directly compete with those of Alexandria under the false belief that Defendants are associated or
                 26    affiliated with Alexandria and its well-known market success.
                 27            68.       Defendants’ communications, statements, and promotional materials misrepresent
                 28    the nature, characteristics, qualities, and/or availability of Defendants’ and Plaintiff’s services, and
  COOLEY LLP
ATTORNEYS AT LAW
 SAN FRANCISCO
                                                                         18.                                        COMPLAINT
                         Case 5:18-cv-07517-LHK Document 1 Filed 12/13/18 Page 20 of 23



                   1   has deceived, are deceiving, or are likely to continue deceiving substantial segment or segments of
                   2   Plaintiff’s target audiences, including investors, life sciences and technology companies, and the
                   3   relevant market, to Plaintiff’s detriment.
                   4           69.       Defendants’ false and/or misleading statements in its interstate advertising and
                   5   promotion efforts regarding Defendants’ business, origins, purported endorsement by and/or
                   6   affiliation with Plaintiff are material and likely to and will influence the decisions of its recipients,
                   7   including investors, life sciences and technology companies, and the relevant market.
                   8           70.       Defendants’ false and/or misleading statements constitute false advertising in
                   9   violation of federal law, including Section 43(a) of the Lanham Act, 15 U.S.C. § 1125(a). Pursuant
                 10    to 15 U.S.C. § 1117, Plaintiff is entitled to damages for Defendants’ Lanham Act violations, an
                 11    accounting, and recovery of the costs of this action. Furthermore, Defendants’ conduct was
                 12    undertaken willfully and with the intention of causing confusion, mistake or deception, making this
                 13    an exceptional case entitling Plaintiff to recover three times the amount of its actual damages and
                 14    reasonable attorneys’ fees pursuant to 15 U.S.C. § 1117.
                 15            71.       As a direct result of Defendants’ false and misleading descriptions of fact, false or
                 16    misleading representations, and false and/or deceptive advertising and unfair competition, Plaintiff
                 17    has suffered irreparable damage and injury to its business and reputation, loss and diminution of
                 18    the goodwill associated with the Alexandria Trademarks, and the costs to Plaintiff to correct and
                 19    respond to Defendants’ false advertising.
                 20            72.       Unless Plaintiff is enjoined by this Court from continuing to make false,
                 21    misleading, and deceptive representations of fact in its communications, solicitations, and
                 22    promotional materials, investors, the general consuming public, the life sciences and technology
                 23    community, and the relevant market will continue to be deceived, misled, and confused, and
                 24    Plaintiff will suffer a loss of consumer and investor confidence, sales, revenue, and goodwill, to the
                 25    irreparable injury of Plaintiff.
                 26            73.       Plaintiff has no adequate remedy at law in that the amount of harm, loss, and injury
                 27    to Plaintiff’s business and reputation and the diminution of the goodwill of the Alexandria
                 28    Trademarks are difficult to ascertain with specificity. Plaintiff is therefore entitled to injunctive
  COOLEY LLP
ATTORNEYS AT LAW
 SAN FRANCISCO
                                                                         19.                                         COMPLAINT
                         Case 5:18-cv-07517-LHK Document 1 Filed 12/13/18 Page 21 of 23



                   1   relief pursuant to 15 U.S.C. § 1116.
                   2                                       FOURTH CAUSE OF ACTION
                   3          UNFAIR COMPETITION UNDER CAL. BUS. & PROF. CODE §§ 17200, ET SEQ.
                   4           74.       Plaintiff realleges and incorporates herein by reference paragraphs 1 through 73
                   5   of this Complaint as if fully set forth here.
                   6           75.       By the acts described herein, Defendants have engaged in unlawful and unfair
                   7   business practices that have injured and will continue to injure Plaintiff’s business, reputation, and
                   8   property including, but not limited to, the Alexandria Trademarks, and the goodwill embodied in
                   9   the Alexandria Trademarks, in violation of Cal. Bus. & Prof. Code §§ 17200, et seq.
                 10            76.       Defendants’ acts alleged herein have caused monetary damages to Plaintiff in an
                 11    amount to be proven at trial.
                 12            77.       Defendants’ acts have caused, and will continue to cause, irreparable injury to
                 13    Plaintiff and its business, reputation, and property including, but not limited to, the Alexandria
                 14    Trademarks, and the goodwill embodied in the Alexandria Trademarks, unless and until Defendants
                 15    are permanently enjoined.
                 16            78.       As a direct and proximate result of Defendants’ conduct alleged herein,
                 17    Defendants have been unjustly enriched and should be ordered to disgorge any and all profits earned
                 18    as a result of such unlawful conduct.
                 19                                           PRAYER FOR RELIEF
                 20            WHEREFORE, Plaintiff requests the following relief:
                 21            A.      That Plaintiff be granted preliminary and permanent injunctive relief under 15
                 22    U.S.C. § 1051 et seq. and California Business and Professions Code §§ 17200 et seq; specifically,
                 23    that Defendants and all of their respective officers, agents, servants, representatives, employees,
                 24    attorneys, parent and subsidiary corporations, assigns and successors in interest, and all other
                 25    persons acting in concert with them be preliminarily and permanently enjoined from (i) directly or
                 26    indirectly using Joel Marcus’ name, the Alexandria Trademarks, or any marks, brand names,
                 27    product names, or logos that are confusingly similar, to the Alexandria Trademarks or any other
                 28    marks, brand names, product names, or logos used or otherwise owned by Alexandria, in
  COOLEY LLP
ATTORNEYS AT LAW
 SAN FRANCISCO
                                                                        20.                                       COMPLAINT
                            Case 5:18-cv-07517-LHK Document 1 Filed 12/13/18 Page 22 of 23



                   1   connection with the marketing, promotion, advertising, sale, offering, or provision of any services,
                   2   (ii) from any acts of infringement of the Alexandria Trademarks; and (iii) directly or indirectly
                   3   using in commerce or causing to be published or otherwise disseminated any promotional or
                   4   advertising materials containing any false or misleading facts about Plaintiff, Joel Marcus, or
                   5   Defendants’ purported relationship or affiliation with, or sponsorship or endorsement by, Plaintiff,
                   6   including false or misleading comparisons between, or statements of the availability of, Plaintiff’s
                   7   and Defendants’ services;
                   8              B.   That Defendants file, within ten (10) days from entry of an injunction, a declaration
                   9   with this Court signed under penalty of perjury certifying the manner in which Defendants have
                 10    complied with the terms of the injunction;
                 11               C.   That Defendants be adjudged to have violated 15 U.S.C. § 1114 by infringing the
                 12    Alexandria Trademarks;
                 13               D.   That Defendants be adjudged to have violated 15 U.S.C. § 1125(a) for engaging in
                 14    false advertising in interstate commerce and unfairly competing against Plaintiff by using a false
                 15    designation of origin in Defendants’ promotional materials;
                 16               E.   That Defendants be adjudged to have engaged in unlawful unfair competition
                 17    against Plaintiff in violation of the laws of the State of California, Cal. Bus. & Prof. Code §§ 17200,
                 18    et seq.;
                 19               F.   That Defendants be enjoined from engaging in any false or deceptive advertising
                 20    and/or promotions of any services offered under or in connection with the Alexandria Trademarks;
                 21               G.   That Defendants be ordered to correct any erroneous impression persons may have
                 22    derived concerning the nature, characteristics, qualities, and/or availability of Defendants’ and
                 23    Plaintiff’s services, including without limitation the prompt removal of all false or misleading
                 24    statements from Defendants’ communications, presentations, and any other public-facing
                 25    materials, including websites and/or social media accounts;
                 26               H.   That Plaintiff be awarded Defendants’ profits derived by reason of said acts, or as
                 27    determined by said accounting;
                 28    //
  COOLEY LLP
ATTORNEYS AT LAW
 SAN FRANCISCO
                                                                        21.                                        COMPLAINT
                         Case 5:18-cv-07517-LHK Document 1 Filed 12/13/18 Page 23 of 23



                   1           I.      That Plaintiff be awarded three times Defendants’ profits and three times Plaintiff’s
                   2   damages suffered as a result of Defendants’ willful, intentional, and deliberate acts in violation of
                   3   the federal Lanham Act, 15 U.S.C. § 1051, et seq., pursuant to 15 U.S.C. § 1117(a);
                   4           J.      That the Court enter judgment finding this to be an exceptional case justifying an
                   5   award of Plaintiff’s reasonable attorneys’ fees and costs under 15 U.S.C. § 1117(a);
                   6           K.      That Plaintiff be awarded damages in an amount sufficient to compensate it for the
                   7   damage caused by Defendants’ unfair competition under Cal. Bus. & Prof. Code §§ 17200 et seq;
                   8           L.      That Plaintiff be granted prejudgment and post judgment interest;
                   9           M.      That Plaintiff be granted costs associated with the prosecution of this action; and
                 10            N.      That Plaintiff be granted such further relief as the Court may deem just and
                 11    equitable.
                 12                                        DEMAND FOR JURY TRIAL
                 13            Pursuant to Rule 38 of the Federal Rules of Civil Procedure, Plaintiff hereby demands a
                 14    trial by jury of all issues triable by a jury.
                 15

                 16     Dated: December 13, 2018                        COOLEY LLP

                 17
                                                                        /s/ Patrick P. Gunn
                 18                                                     PATRICK P. GUNN (172258)
                                                                        CHANTAL Z. HWANG (275236)
                 19                                                     Attorneys for Plaintiff Alexandria Real Estate
                                                                        Equities, Inc.
                 20

                 21    192921727


                 22

                 23

                 24

                 25

                 26

                 27

                 28
  COOLEY LLP
ATTORNEYS AT LAW
 SAN FRANCISCO
                                                                        22.                                       COMPLAINT
